Citation Nr: 0326474	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for pericarditis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel

INTRODUCTION

The veteran had active service from November 1957 to May 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Honolulu, Hawaii, which denied the 
benefit sought on appeal.  

In December 2002, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is in the claims file.  


REMAND

This appeal arises out of the veteran's claim that his 
service-connected pericarditis has worsened, and should be 
assigned a higher disability rating.  Upon review of this 
case, the Board finds that further development is needed 
before proceeding with appellate disposition.  

The veteran's claim for increase was received in September 
2000.  During the pendency of this appeal, on November 9, 
2000, Congress enacted the Veterans Claims Assistance Act of 
2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate a claim for 
benefits.  The VCAA also codified VA's duty to assist in 
38 U.S.C.A. § 5103A, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

In January 2002, the RO sent the veteran a letter informing 
him of the VCAA.  That letter correctly identified the issues 
on appeal at that time, which included increased rating 
claims for five different disabilities.  However, nowhere in 
that letter did the RO explain the law pertaining to 
increased rating claims.  In fact, on page two of the letter, 
the RO explained what the evidence must show to establish 
"entitlement to service connected compensation benefits."  
In short, the veteran was never specifically informed what 
type of information is needed to substantiate a claim for an 
increased rating for pericarditis, including which portion of 
that evidence he should provide, and which portion VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In addition to the foregoing, at the December 2002 hearing 
the veteran submitted a VA medical statement (dated in 
November 2002), which indicates that he was followed at the 
VA clinic for various medical conditions, including 
percarditis.  The statement references VA treatment earlier 
that year.  However, a review of the claims file reveals that 
other than that opinion, the most recent VA clinical records 
in the file are dated in September 2000.  Therefore, the RO 
should contact the VA medical center in Honolulu, and request 
copies of any treatment records for the veteran dated from 
September 2000 to the present.  

Therefore, this matter is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
ensure that all notification and 
development actions are completed as 
required by the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2002).  
Specifically, the veteran should be 
informed of the type of evidence needed 
to substantiate his claim for an 
increased rating for pericarditis, 
currently rated as 10 percent disabling.  
The veteran should be told what evidence 
he should obtain, and what evidence VA 
will help him obtain.  The RO should 
inform the veteran that it would be 
helpful for him to identify any treatment 
records not already of record, which may 
be relevant to his claim, and the RO 
should assist the veteran in obtaining 
any relevant treatment records.  The RO 
should also conduct any additional 
development of this case that is deemed 
necessary.

2.  As part of the duty to assist, the RO 
should request copies of any treatment 
records for the veteran from the VA 
medical center in Honolulu, dated from 
September 2000 to the present, and 
associate any such records with the 
claims file.  

3.  After all required notification and 
development has been completed, the RO 
should again review the issue of 
entitlement to an increased rating for 
pericarditis, on the basis of the 
additional evidence, if any.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




